PER CURIAM.
This cause coming before the Court on default of the appellant in failing to make deposit covering estimated expense of printing transcript of record as required by Rule 19 of the Rules of this Court, and it appearing from the files that appellants’ counsel have been notified that such default would be called to the Court’s attention on this date, and counsel for appellants having indicated that this cause has been settled, ordered appeal herein dismissed for failure of appellants to make deposit as required by Rule 19 of the Rules of this Court, that a judgment be filed and entered accordingly, and that mandate of -this court in this cause issue forthwith.